Citation Nr: 0216884	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

(The issues of entitlement to increased (compensable) 
ratings for the service connected calluses of the hands and 
groin rash and entitlement to a rating in excess of 20 
percent for right knee disability will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.

This appeal arises from a November 1998 rating decision of 
the Chicago, Illinois Regional Office (RO).  By decision of 
the Board in July 1999, the veteran's claims of entitlement 
to a rating in excess of 30 percent for PTSD, entitlement to 
a rating in excess of 20 percent for right knee disability, 
entitlement to increased compensable ratings for a groin 
rash and calluses of the hands and entitlement to TDIU 
benefits were denied. 

The Board's decision was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  A joint motion to 
vacate the Board's decision and to remand the case to the 
Board for readjudication was filed in October 2000.  The 
case was returned to the Board pursuant to a November 2000 
order of the Court wherein the joint motion was granted and 
the Board's July 1999 decision was vacated.  The Board notes 
that it was indicated in the joint motion that the veteran's 
May 1999 submission was adequate to serve as a substantive 
appeal to perfect the appeal flowing from the November 1998 
rating decision and April 1999 statement of the case.  
Accordingly, in concert with the joint motion, the issues as 
listed on the title page of this decision are considered to 
be properly perfected issues.

By rating decision in March 2001, a 70 percent evaluation 
was assigned for PTSD, effective from October 27, 2000.  The 
case was remanded from the Board to the RO in July 2001 for 
additional development of the evidence and for due process 
reasons.  

The Board is undertaking additional development on the 
issues of increased (compensable) ratings for the service 
connected calluses of the hands and groin rash and 
entitlement to a rating in excess of 20 percent for right 
knee disability pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9 (a) (2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  

The Board also notes that the issue of an earlier effective 
date was raised on the representative's January 2002 
memorandum; however, this issue has not been developed or 
certified on appeal and it is therefore referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on May 26, 1998, the veteran's 
PTSD is productive of incapacitating symptoms resulting in 
total occupational and social impairment.

3.  The veteran is entitled to a 100 percent schedular 
rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for the veteran's PTSD have been met from May 26, 1998.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126, Diagnostic Code 9411 (2002).

2.  A total disability rating based on individual 
unemployability due to service connected disability cannot 
be assigned where the veteran is entitled to a 100 percent 
schedular rating for a service connected disability.  38 
C.F.R. § 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if 
any, will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  As set forth below, the RO's 
actions throughout the course of this appeal have satisfied 
the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  The appellant was informed in the 
November 1998 and March 2001 rating decisions of the 
evidence needed to substantiate his claims.  He was provided 
an opportunity to submit such evidence.  In the April 1999 
and March 2002 statements of the case, the RO notified the 
appellant of all regulations relating to his claims, 
informed him of the reasons for which it had denied his 
claims, and provided him additional opportunities to present 
evidence and argument in support of his claims.  In 
addition, the RO sent the appellant a VCAA compliance letter 
in January 2002 in which he was informed as to what VA had 
done to develop the evidence, what evidence was needed in 
support of the claims and what evidence VA needed from him.  
The Board finds that the information provided to the 
appellant specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the appellant 
was clearly notified of the evidence necessary to 
substantiate his claims (to include what evidence VA would 
obtain and what evidence the appellant would obtain).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  All 
available VA outpatient and inpatient treatment records have 
been obtained and the appellant has been afforded several VA 
rating examinations.  In addition, an opinion statement has 
been received from the veteran's treating physicians and 
nurse.  In short, VA has fulfilled the duty to assist by 
aiding the appellant in obtaining evidence that relates to 
his claims. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the appellant that would require a 
remand; the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).





Factual background

On May 26, 1998, a claim for increased ratings for service 
connected disabilities and for TDIU benefits was received.  
Also received at that time were treatises on pain and 
vocational principles.

An October 1998 VA social and industrial survey shows that 
the veteran received a GED while in the military and he 
completed two years of college after leaving the service.  
After service, the veteran worked at a candy company and he 
worked with the U.S. Post Office from 1987 to 1995 when he 
"went off" on a supervisor and lost his job.  The veteran 
would basically keep to himself as he had problems 
interacting with other people.  He had no friends.  

On VA psychiatric examination in October 1998, a history of 
6 or 7 hospitalizations was noted.  He had been feeling bad 
and thinking of suicide.  He had problems sleeping.  He was 
being treated at a VA mental health clinic and he was 
receiving medications for his psychiatric disability.  The 
veteran had not worked in the last year as he was unable to 
concentrate.  He also reported that he had no social life.  
Suicidal ideation was explored as the veteran described 
several different plans that he had considered.  The 
veteran's sleep problems were explored.  He did not seem to 
be able to sleep as he was afraid of having nightmares.  The 
veteran experienced 3 types of headaches.  He was bothered 
by feelings of insecurity, inferiority, and a lot of guilt.  
The veteran suffered from polysubstance abuse to include 
alcohol, heroin and cocaine.  On examination, the veteran 
was neatly and casually dressed.  At times, he seemed sullen 
and angry.  Overall, he seemed to be quite uncomfortable, 
yet he attempted to be cooperative.  Mood seemed to be 
dysphoric.  Affect was depressed and the veteran averted his 
gaze.  Speech was spontaneous and low in tone but not 
monotonous.  The veteran was well oriented to person, place 
and time.  There was no evidence of systematized delusional 
thinking.  Clinical findings included sleep impairment, 
impaired impulse control, depression and suicidal ideation.  
The diagnosis was PTSD and a Global Assessment of 
Functioning (GAF) score of 55 to 60 was assigned.  

On VA neuropsychology evaluation in October 1998, the 
veteran reported suffering from severe depression with loss 
of appetite and sleep.  Overall, the veteran was found to be 
a man of average intelligence who demonstrated severely 
impaired attention, concentration, psychomotor speed and 
memory.  He was also severely depressed.  The impression was 
PTSD and major depression.  

A March 1999 statement from two VA physicians and a 
registered nurse indicates that the veteran was enrolled in 
a methadone program and that he was a member of the first 
PTSD group at that facility.  The veteran continued to have 
problems with nightmares, flashbacks, paranoia, and an 
exaggerated startle response.  He had been an inpatient 
about once a year for the last 20 years.  The veteran had 
chronic suicidal thoughts and he had attempted suicide on 3 
occasions.  He had chronically self-medicated himself to 
include the use of alcohol, cocaine, and opiates.  The 3 
signatories had worked with the veteran for many years.  On 
the basis of past history and their experiences with him, it 
was collectively opined that the veteran was unemployable.  
He could not handle normal work stress or appropriately 
manage interpersonal relations with others.  

On VA psychiatric examination in January 2001, it was noted 
that the veteran attended a VA mental health clinic and he 
was receiving treatment from a psychiatrist.  He was on 
multiple psychotropic medications.  On examination, answers 
to questions were slow and the veteran avoided eye contact.  
Affect was blunted.  Mood was anxious and depressed.  
Suicidal or homicidal ideation was denied.  Insight was 
severely restricted.  The diagnosis was chronic PTSD.  The 
veteran had severe occupational impairment and difficulty in 
interacting socially with others.  A GAF score of 41 was 
assigned.  It was noted that the veteran had been unable to 
work for 6 years and it was felt that he had major 
difficulty with his occupational functioning.




Analysis

Service connection is in effect for PTSD, evaluated as 70 
percent disabling under DC 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

As a preliminary matter, the Board notes that by rating 
decision in March 2001, a 70 percent evaluation was assigned 
for PTSD effective from October 27, 2000.  The rating 
decision indicates that October 27, 2000 was the date of 
claim for an increased rating for PTSD.  To the contrary, 
the record reflects that an increased rating claim was 
received on May 26, 1998.  A rating decision was issued in 
November 1998, a notice of disagreement was received in 
December 1998 and a statement of the case was issued in 
April 1999.  The issue of whether an adequate substantive 
appeal was received in May 1999 was addressed in the October 
2000 joint motion before the Court.  It was determined in 
the joint motion that the May 1999 substantive appeal was 
adequate relative to the issues of increased ratings for 
PTSD, the right knee, calluses of the hands and a groin rash 
and entitlement to TDIU benefits.  On November 2, 2000, an 
order was signed granting the joint motion; accordingly, the 
law of the instant case has been established and the Board 
accepts the May 1999 substantive appeal as being both timely 
and adequate to perfect an appeal as to all 5 issues at bar.  
In view of the above, the increased rating claim for PTSD 
dates from the actual date of claim on May 26, 1998.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).


Higher evaluation for PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126 (a), (b) (2002).


The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.          70

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Though not determinative, the Global Assessment of 
Functioning (GAF) scale provides guidance and illustrates 
the veteran's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See 38 C.F.R. § 4.125 (2001); Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
31-40 score indicates "some impairment in reality testing or 
communication . . . OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood . . . ."  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  Finally, a 51-
60 score indicates "moderate symptoms . . . OR moderate 
difficulty in social, occupational, or school functioning . 
. . ."  Id.  

During the pendency of this claim, the veteran has received 
2 VA psychiatric rating examinations.  The veteran's 
symptoms have included frequent nightmares, intrusive 
thoughts, depression, being easily startled, irritability, 
suicidal ideation and sleep disturbance.  The veteran 
reported that he often wanted to be by himself and he 
expressed a feeling of social detachment.  The examiners 
felt that the veteran's PTSD symptomatology was both chronic 
and severe.  

These assessments are corroborated by the assigned GAF 
scores.  On the first examination in October 1998, a GAF 
score of 55 was assigned; in January 2001, a score of 41 was 
assigned.  A score of 55 denotes the presence of moderate 
symptoms and a score of 41 denotes serious symptoms or any 
serious impairment in social or occupational functioning 
such as having no friends or being unable to hold a job.  
The GAF score of 41 accurately represents the veteran's 
situation as he has been unable to work for many years and 
reportedly he has been unable to engage in social 
situations.  In fact, he has reported having no friends.  

Of additional significance is the report submitted by the 
veteran's attending nurse and physicians who have treated 
the veteran on an ongoing basis thereby yielding even 
greater insight into the veteran's disability picture.  They 
collectively opined that the veteran was unemployable and 
that he was unable to handle normal work stress or manage 
interpersonal relationships despite the fact that he had 
been treated as an outpatient, he had been hospitalized 
about once a year over the last 20 years and undergone a 
rigorous course of psychotropic medications.  

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the 
Board finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  Accordingly, upon review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, a 100 percent 
evaluation is warranted from the May 26, 1998 date of claim.


TDIU

With regard to the claim for a total disability ratings 
based on individual unemployability, such benefits may be 
assigned only where the schedular rating is less than total 
and the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service connected disability.  38 
C.F.R. § 4.16(a).  The Court has held that in cases where 
the law is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Under the provisions of 38 C.F.R. § 4.16(a), a total rating 
based on individual unemployability may only be assigned 
where the veteran is not in receipt of a total schedular 
rating.  In view of the fact that a 100 percent schedular 
rating is being assigned for PTSD, the Board finds that the 
total disability rating claim is without legal merit and 
that claim must be denied.  See ZP v. Brown, 7 Vet. App. 541 
(1995).







ORDER

Entitlement to the assignment of a 100 percent evaluation 
for PTSD is granted from May 26, 1998, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

